DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
Response to Arguments
Applicant's arguments filed 11/03/2022, regarding the rejections made under 35 U.S.C. §112(a), have been fully considered but they are not persuasive.  The applicant argues that in the written description of the present application, the reinforcing layer is said to be made of a thermosetting polymer, and no example exists in the present application where the reinforcing layer contains something other than a thermosetting polymer.  The applicant argues that the present application discloses “a layer of a thermosetting polymer” in Lines 14-16 of Page 9, and one of ordinary skill in the art would understand, based on this disclosure, that the layer contains only thermosetting polymer.  The Office respectfully disagrees.  The limitation in the claimed invention of the reinforcing layer being “made only” of a thermosetting polymer is an exclusionary proviso, and exclusionary provisos must have basis in the original disclosure.  However, the mere absence of a positive recitation is not the basis for an exclusion (see MPEP 2173.05(i)).  The mere absence of materials other than the thermosetting polymer in the description of the reinforcing layer is not a basis for excluding said other materials in the claims, which is what the limitation “made only of a thermosetting polymer” does.  Just because the applicant does not mention any other materials making up the reinforcing layer does mean that those materials have been excluded from the reinforcing layer; however, that is what is done with the limitation “made only of a thermosetting polymer” in Claim 2 (and now Claim 1 as well).  Therefore, the limitation “made only of a thermosetting polymer” does not have basis in the original disclosure and thus comprises new matter.  Because of this, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §112(a) are maintained.
Applicant’s arguments, see Pages 6-7 of the response, with respect to the rejection(s) under 35 U.S.C. §103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bithell (GB 2071517 A).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-2 discloses the limitation “a reinforcing layer made only of a thermosetting polymer” (emphasis added).  This limitation is an exclusionary proviso and thus must have basis in the original disclosure.  However, the original disclosure fails to provide said basis for the reinforcing layer being made only of a thermosetting polymer.  The specification discloses “A reinforcing layer 23 of thermosetting polymer” (Page 8, Line 27) and “a layer of thermosetting polymer” (Page 9, Lines 14-16); however, the specification never discloses that the reinforcing layer is made only of a thermosetting polymer.  Materials other than the thermosetting polymer not being mentioned as part of the reinforcing layer is not a basis for excluding said other materials (see MPEP 2173.05(i) – “The mere absence of a positive recitation is not basis for an exclusion”).  The original disclosure fails to disclose the added limitation to Claims 1-2 of the reinforcing layer being made only of a thermosetting polymer; therefore, the limitation comprises new matter, and Claims 1-2 are rejected under 35 U.S.C. §112(a) for failing to comply with the written description requirement.
Claims 3-7 and 9-13 are rejected due to their dependence upon rejected independent Claims 1-2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimat (WO 2017/055727 A1, with US Publication No: 2018/0274374 used as an English translation) in view of Bithell (GB 20715517 A).
Regarding Claim 1: Gimat discloses a turbomachine blade (Figure 10, No. 16). The blade comprises a blade body (30) of fiber-reinforced organic matrix composite material (Paragraph [0005], Lines 1-3), the blade body having a pressure side (22) and a head (24) provided with an apex (26); an erosion protective film of a thermoplastic polymer bonded to the blade body (Paragraph [0068], Lines 1-4), wherein the blade further comprises, on the head of the blade body, a reinforcing layer (46) of a thermosetting polymer (Paragraphs [0048] and [0056]), positioned on the erosion protective film and covering the apex of the blade body (Figure 10).  Gimat, however, fails to disclose the reinforcing layer being made only of the thermosetting polymer and said thermosetting polymer being an epoxy resin.
Bithell teaches a gas turbine engine vane (Figures 2-3, No. 18) comprising a layer (32) made only of a thermosetting polymer, said thermosetting polymer being an epoxy resin (Page 1, Lines 90-91).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the reinforcing layer of the blade Gimat only of the thermosetting polymer, wherein the thermosetting polymer is an epoxy resin, as taught by Bithell, for the purpose of preventing erosion and corrosion on the turbomachine blade (Page 1, Lines 90-93).
Regarding Claim 5: Gimat, as modified by Bithell, discloses the blade according to Claim 3, wherein the reinforcing layer extends along the apex in strip form (Gimat: Figure 10) and wherein the protective film and the reinforcing layer are disposed only on the pressure side of the blade body (Gimat: Figure 10).
Regarding Claim 7: Gimat, as modified by Bithell, discloses the blade according to Claim 1, wherein the thermosetting polymer of the reinforcing layer is identical to a thermosetting polymer forming the organic matrix of the blade (Gimat: Paragraphs [0008] and [0066]).
Regarding Claim 9: Gimat, as modified by Bithell, discloses a turbomachine comprising a fan including a plurality of blades according to Claim 1 (Gimat: Paragraph [0032]).
Regarding Claim 10: Gimat, as modified by Bithell, discloses the blade according to Claim 1, wherein the erosion protective film is a polyurethane film (Gimat: Paragraphs [0067]-[0068]).
Regarding Claim 11: Gimat, as modified by Bithell, discloses the blade according to Claim 1, wherein the reinforcing layer has a thickness of between 0.05 and 0.15 mm (Gimat: Paragraph [0050]).
Regarding Claim 2: Gimat discloses a method for protecting a turbomachine blade (16) against erosion.  The blade comprises a blade body (30) of fiber-reinforced organic matrix composite material (Paragraph [0005], Lines 1-3), the body having a pressure side (22) and a head provided with an apex (26).  The method comprises the following successive steps of: a) assembling by bonding an erosion protective film of a thermoplastic polymer on the blade body (Paragraph [0068], Lines 1-4); b) applying a reinforcing layer (46) of a thermosetting polymer (Paragraphs [0048] and [0056]) to the head of the blade body, so that it the reinforcing layer is positioned on the erosion protective film and covers the apex of the blade body (Figure 10).  Gimat, however, fails to disclose the reinforcing layer being made only of a thermosetting polymer, the thermosetting polymer being an epoxy resin.
Bithell teaches a gas turbine engine airfoil (Figures 2-3, No. 18) comprising a coating (32) made only of a thermosetting polymer, said thermosetting polymer being an epoxy resin (Page 1, Lines 90-91).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the reinforcing layer of the blade Gimat only of the thermosetting polymer, wherein the thermosetting polymer is an epoxy resin, as taught by Bithell, for the purpose of preventing erosion and corrosion on the turbomachine blade (Page 1, Lines 90-93).
Regarding Claim 12: Gimat, as modified by Bithell, discloses the method according to Claim 2, wherein the reinforcing layer has a thickness of between 0.05 and 0.15 mm (Gimat: Paragraph [0050]).
Claims 3-4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimat and Bithell as applied to claims 2 and 1 above, and further in view of Hong (US Publication No: 2012/0163981).
Regarding Claim 3: Gimat, as modified by Bithell, discloses the method according to Claim 2; however, Gimat fails to disclose the blade being a blade to be repaired comprising a damaged erosion protective film of a thermoplastic polymer, bonded to the blade body, at least a portion of which located near the apex (20) of the blade body is damaged, and wherein step a) is preceded by an operation of removing at least the damaged portion of the damaged protective film.
Hong teaches a method of repairing a damaged turbomachine blade (Figure 1, No. 10), the blade comprising a damaged erosion protective film bonded to the blade body, at least a portion of which located near an apex of the blade body is damaged, and wherein step a) is preceded by an operation of removing at least the damaged portion of the damaged protective film (Paragraph [0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Gimat, as modified by Bithell, with the step of removing at least a damaged portion of a damaged protective film, as taught by Hong, for the purpose of allowing a blade that has erosion damage to be repaired in the field (Paragraph [0007], Lines 9-12).
Regarding Claim 4: Gimat, as modified by Bithell and Hong, discloses the method according to Claim 3, wherein the method further comprises, after step b), applying an anti-erosion paint layer on the blade body so as to cover the protective film and the reinforcing layer and wherein the method further comprises, prior to the operation of removing said at least one damaged portion of the damaged protective film, an operation of removing said anti-erosion paint layer (Hong: Paragraphs [0008] and [0013]).
Regarding Claim 13: Gimat, as modified by Bithell and Hong, discloses the method according to Claim 4, further comprising applying a metal leading edge shield (Gimat: 32) on a leading edge of the blade body (Figure 2), wherein the anti-erosion paint layer is applied on an entirety of the blade body except for the leading edge shield (Hong: Paragraphs [0008] & [0013]).
Regarding Claim 6: Gimat, as modified by Bithell, discloses the blade according to Claim 1; however, Gimat fails to disclose the protective film being bonded to the blade body with a layer of a thermosetting polymer which is identical to the thermosetting polymer of the reinforcing layer.
Hong teaches a turbomachine blade (Figure 1, No. 10) comprising a blade body with an erosion protective film boded to the blade body and a reinforcing layer positioned on the erosion protective film, wherein the protective film is bonded to the blade body with a layer of a thermosetting polymer which is identical to the thermosetting polymer of the reinforcing layer (Paragraph [0138)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the protective film of the blade of Gimat, as modified by Bithell, bonded to the blade body with a thermosetting polymer, as taught by Hong, for the purpose of allowing the blade to be repaired via hand sanding without the use of power tools (Paragraph [0139], Lines 6-8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745